OPINION OF THE COURT
Order reversed, without costs, and matter remitted to Supreme Court, New York County, with directions to dismiss the proceeding for mootness. We decline to exercise our discretion to retain jurisdiction despite mootness (see, Matter of Hearst Corp. v Clyne, 50 NY2d 707, 718) for the reason that in this instance the City has in fact published regulations.
Concur: Chief Judge Wachtler and Judges Jasen, Meyer, Simons, Kaye and Kane.* Taking no part: Judge Alexander.

 Designated pursuant to NY Constitution, article VI, § 2.